

EXHIBIT 10.2





J.P. MORGAN SECURITIES LLC
JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10179


GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282-2198
BANK OF MONTREAL
BMO CAPITAL MARKETS
115 South LaSalle Street
Chicago, IL 60603
 







October 5, 2013
Darling International Inc.
251 O’Connor Ridge Blvd., Suite 300
Irving, Texas 75038
Attention: Colin Stevenson
Project Horizon
TLB/Bridge Facilities Commitment Letter
Ladies and Gentlemen:
You have advised JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), J.P. Morgan
Securities LLC (“JPMorgan”), Goldman Sachs Bank USA (“Goldman Sachs Bank”) and
Bank of Montreal (“Bank of Montreal”) acting under its trade name BMO Capital
Markets (“BMO Capital Markets”) (collectively, the “Commitment Parties”, “us” or
“we”) that Darling International Inc., a Delaware corporation (“you” or the
“Parent Borrower”), intends to acquire the entities, operations and assets
representing the Vion Ingredients Division (the “Target”) of VION Holding N.V.
(the “Seller”), and consummate the other transactions described on Exhibit A
hereto. Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Exhibits, including the Credit Agreements (as defined
below) attached hereto (such Exhibits, together with this letter, collectively,
the “TLB/Bridge Facilities Commitment Letter”).
1.
Commitments

In connection with the Transactions, (a) JPMorgan Chase Bank is pleased to
advise you of its several and not joint commitment to provide 55.6% of the Term
Loan B Facility and 31.9% of the Bridge Facility, (b) Goldman Sachs Bank is
pleased to advise you of its several and not joint commitment to provide 22.2%
of the Term Loan B Facility and 52.5% of the Bridge Facility and (c) Bank of
Montreal (each of JPMorgan Chase Bank, Goldman Sachs Bank and Bank of Montreal,
an “Initial Lender” and collectively the “Initial Lenders”) is pleased to advise
you of its several and not joint commitment to provide 22.2% of the Term Loan B
Facilities and 15.6% of the Bridge Facility, in each case, upon the terms set
forth in this letter and the forms of credit agreements attached hereto as
Exhibits B (the “Senior Secured Credit Agreement”) and C (the “Bridge Credit
Agreement” and collectively with the Senior Secured Credit Agreement, the
“Credit Agreements”), the initial funding of which is subject only to the
conditions set forth in Section 4.01 and 4.03 of the Senior Secured Credit
Agreement and Section 4.01 and 4.02 of the Bridge Credit Agreement.



--------------------------------------------------------------------------------

 

The Parent Borrower currently intends to issue Senior Unsecured Notes and/or
Equity Securities to finance a portion of the Acquisition. In the event that on
or after the date hereof and on or prior to the Closing Date the Parent Borrower
and/or its subsidiaries receive any net cash proceeds from (i) the issuance of
Senior Unsecured Notes and/or Equity Securities, upon receipt of such net cash
proceeds the commitments in respect of the Bridge Facility will be permanently
reduced by the amount of such net cash proceeds on a dollar-for-dollar basis
(and on a ratable basis among the Commitment Parties based on the amount of each
Commitment Parties’ commitment in respect of the Bridge Facility on the date
hereof).
2.
Titles and Roles

It is agreed that:
(a) (i) each of JPMorgan, Goldman Sachs Bank and Bank of Montreal will act as
joint lead arranger and joint bookrunner for the Term Loan B Facility (acting in
such capacities, the “Senior Lead Arrangers”), (ii) JPMorgan Chase Bank will act
as sole administrative agent for the Term Loan B Facility and (iii) Goldman
Sachs Bank and Bank of Montreal will each act as a syndication agent for the
Term Loan B Facility; and
(b) (i) each of Goldman Sachs Bank, JPMorgan and Bank of Montreal will act as
joint lead arranger and joint bookrunner for the Bridge Facility (acting in such
capacities, the “Bridge Lead Arrangers”) and, together with the Senior Lead
Arrangers, the “Lead Arrangers”), (ii) Goldman Sachs Bank will act as sole
administrative agent for the Bridge Facility and (iii) JPMorgan Chase Bank and
Bank of Montreal will each act as a syndication agent for the Bridge Facility.
It is further agreed that (a) JPMorgan will have “left” placement in any
marketing materials or other documentation used in connection with the Term Loan
B Facility and Goldman Sachs Bank will have immediate right placement in any
marketing materials or other documentation used in connection with the Term Loan
B Facility and (b) Goldman Sachs Bank will have “left” placement in any
marketing materials or other documentation used in connection with the Bridge
Facility and JPMorgan Chase Bank will have immediate right placement in any
marketing materials or other documentation used in connection with the Bridge
Facility. You agree that no other agents, co-agents, arrangers, co-arrangers,
bookrunners, co-bookrunners, managers or co-managers will be appointed, no other
titles will be awarded and no compensation (other than that expressly
contemplated by this TLB/Bridge Facilities Commitment Letter and the Fee Letters
referred to below) will be paid in connection with the TLB/Bridge Facilities
unless you and we shall so reasonably agree; provided that within 10 business
days of the date hereof you may appoint additional agents or co-agents in
respect of the Term Loan B Facility with economics determined by you in
consultation with us (each an “Additional Initial Lender”) subject to such
Additional Initial Lender entering into customary joinder documentation pursuant
to which such Additional Initial Lender (or its affiliate) becomes a party
hereto and assumes a portion of the Initial Lenders’ commitments in respect of
the Term Loan B Facility in a proportion at least equal to its economics in
respect thereof (such reduction in the Initial Lenders’ commitments to be
ratable based on the amounts thereof at the time of such assumption); provided
further that no Additional Initial Lender shall be entitled to greater economics
in respect of the Term Loan B Facility than the Commitment Parties and in any
case, JPMorgan and JPMorgan Chase collectively shall be entitled to at least 50%
of the economics in respect of the Term Loan B Facility, Goldman Sachs Bank
shall be entitled to at least 20% of the economics in respect of the Term Loan B
Facility and Bank of Montreal shall be entitled to at least 20% of the economics
in respect of the Term Loan B Facility). Upon any Additional Initial Lender
assuming such commitment it shall be deemed an “Initial Lender” and “Commitment
Party” hereunder.

2

--------------------------------------------------------------------------------

 

3.
Syndication

We intend to syndicate the TLB/Bridge Facilities to a group of lenders
identified by us in consultation with you and reasonably acceptable to you
(together with the Initial Lenders, the “Lenders”); it being understood that we
will not syndicate to (i) those Persons that are competitors of you or your
subsidiaries or the Target or (ii) such other Persons, in each case, identified
in writing to us prior to the date hereof (in each case, together with any
person that is a readily identifiable Affiliate of any person set forth in
clauses (i) and (ii), collectively, the “Disqualified Institutions”); provided
that the Parent Borrower, upon reasonable notice to the Lead Arrangers after the
date hereof shall be permitted to supplement in writing the list of Persons that
are Disqualified Institutions to the extent such supplemented Person is either a
competitor that is an operating company or an Affiliate of any operating company
competitor (other than an Affiliate that is a Bona Fide Debt Fund, unless such
Person is otherwise a Disqualified Institution under clause (ii) above). For
purposes of the preceding sentence and the following definitions (a) “Affiliate”
means, with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, (b) “Control” and
“Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, (c)
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity and (d) “Bona Fide Debt Fund” means any bona fide (A) debt fund,
(B) investment vehicle, (C) regulated bank entity or (D) non-regulated lending
entity that is, in each case, engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business that is managed, sponsored or advised by any person
Controlling, Controlled by or under common Control with a competitor.
Notwithstanding any other provision of this TLB/Bridge Facilities Commitment
Letter to the contrary and notwithstanding any syndication or assignment by any
Initial Lender (i) no Initial Lender shall be relieved or novated from its
obligations hereunder in connection with any syndication or assignment until
after the Closing Date, (ii) no such assignment or novation shall become
effective with respect to any portion of any Initial Lender’s commitment in
respect of the TLB/Bridge Facilities until the initial funding of the TLB/Bridge
Facilities on the Closing Date and (iii) unless the Parent Borrower agrees in
writing, each Initial Lender shall retain exclusive control over all rights and
obligations with respect to its commitments, including all rights with respect
to consents, waivers, modifications, supplements and amendments, until the
Closing Date has occurred.
  
The Commitment Parties intend to commence syndication efforts promptly, and from
the date of your acceptance of this TLB/Bridge Facilities Commitment Letter
until the earlier to occur of (a) a Successful Syndication (as defined in the
TLB/Bridge Facilities Fee Letter) and (b) the date that is 60 days after the
Closing Date (such period, the “Syndication Period”) you agree to assist (and,
subject to the limitations on your rights under the Acquisition Agreement, to
use your commercially reasonable efforts to cause the Target to assist) the
Commitment Parties in completing a syndication reasonably satisfactory to the
Commitment Parties and you. Such assistance shall include (A) your using
commercially reasonable efforts to ensure that the syndication efforts benefit
from your existing banking relationships, (B) direct contact between your senior
management and the proposed Lenders (and, subject to the limitations on your
rights under the Acquisition Agreement, using your commercially reasonable
efforts to ensure such contact between your non-legal advisors and senior
management of the Target and the proposed Lenders), (C) your assistance (and,
subject to the limitations on your rights under the Acquisition Agreement, using
commercially reasonable efforts to cause the Target to assist) in the
preparation of a customary confidential information memorandum (a “Confidential
Information Memorandum”) and other customary marketing and information materials
to be used in connection with the syndication of the TLB/Bridge Facilities (all
such information, memoranda and material, “Information Materials”), subject to
the limitations on your rights to request information concerning the Target as
set

3

--------------------------------------------------------------------------------

 

forth in the Acquisition Agreement, (D) the hosting, with the Lead Arrangers and
appropriate members of senior management of the Parent Borrower, of meetings
(or, if you and we shall agree, conference calls in lieu of any such meetings)
of prospective Lenders at times and locations to be mutually agreed (and,
subject to the limitations on your rights under the Acquisition Agreement, using
your commercially reasonable efforts to cause the senior management of the
Target to be available for such meetings), (E) your using your commercially
reasonable efforts to obtain (x) corporate credit and/or corporate family
ratings for the Parent Borrower and (y) ratings for the TLB/Bridge Facilities
and the Senior Unsecured Notes (if any), in each case from each of Moody’s
Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Financial Services LLC
(“S&P”) prior to the launch of general syndication, and (F) prior to the end of
the Syndication Period, your ensuring that there is no competing offering,
placement, arrangement or syndication of any debt securities (other than the
Senior Unsecured Notes or debt securities issued in lieu of the Senior Unsecured
Notes) or bank financing (other than the TLB/Bridge Facilities and the
Backstopped Facilities), or any announcement with respect thereto, by or on
behalf of you or, subject to the limitations in your rights under the
Acquisition Agreement, after using your commercially reasonable efforts, the
Target (it being understood that each of the Rothsay division of Maple Leaf
Foods Inc.’s (“Rothsay”) and the Target’s ordinary course short-term working
capital facilities (foreign and domestic) and ordinary course capital lease,
purchase money and equipment financings and letters of credit, in each case
incurred by or issued for the account of, as the case may be, you, Rothsay, the
Target or any of your subsidiaries, will not be deemed to be competing with the
primary syndication of the TLB/Bridge Facilities or the placement of the Senior
Unsecured Notes). Upon the request of any Commitment Party, you will furnish,
for no fee, to such Commitment Party an electronic version of your trademarks,
service marks and corporate logo for use in marketing materials for the sole
purpose of facilitating the syndication of the TLB/Bridge Facilities and you
will agree to grant to such Commitment Party a limited, non-exclusive license to
use such trademarks, service marks and corporate logo solely in marketing
materials and solely for such purpose (the “License”); provided, however, that
the License shall be used solely for the purpose described above and may not be
assigned, sublicensed or transferred and you shall have approval rights over all
uses of such trademark, service mark and corporate logo and the content of the
materials with which it is to be used. All use of such trademarks, service marks
and corporate logo by any such Commitment Party shall inure to the sole benefit
of you.
In addition to the foregoing, the Parent Borrower will use reasonable efforts to
obtain the following within the time periods set forth below (and within 1
business day of receipt, in the case of historical financials, or 1 business day
of availability, in the case of pro forma financials, shall deliver any such
obtained items to the Commitment Parties):
Historical Financials. (i) At least 30 calendar days prior to the Vion
Acquisition Closing Date, (a) audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Vion, for the three
most recently completed fiscal years ended at least 90 days before the Vion
Acquisition Closing Date and (b) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of Vion for
the most recent fiscal quarter ended at least 45 days before the Vion
Acquisition Closing Date (together with interim financial statements for the
comparable prior year period), in each case meeting the requirements of
Regulation S-X as applicable to the Parent Borrower for Form S-1 registration
statements.
(ii)     At least 30 calendar days prior to the Vion Acquisition Closing Date,
(a) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Rothsay, for the two most recently
completed fiscal years ended at least 90 days before the Vion Acquisition
Closing Date and (b) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Rothsay for the
most recent fiscal quarter ended at least 45 days before the Vion Acquisition
Closing Date (together with

4

--------------------------------------------------------------------------------

 

interim financial statements for the comparable prior year period), in each case
meeting the requirements of Regulation S-X as applicable to Parent Borrower for
Form S-1 registration statements.


Pro Forma Financials. At least 30 calendar days prior to the Vion Acquisition
Closing Date, a pro forma consolidated statement of income of the Parent
Borrower and its Subsidiaries for the most recently ended fiscal year and a pro
forma consolidated balance sheet and related pro forma consolidated statements
of income of the Parent Borrower and its Subsidiaries as of and for the
twelve-month period and the interim period (together with a pro forma
consolidated statement of income for the comparable prior year period) ending on
the last day of the most recently completed fiscal quarter ended at least 45
days prior to the Vion Acquisition Closing Date, prepared after giving effect to
the Rothsay Acquisition and related transactions and the Transactions occurring
on the Vion Acquisition Closing Date as if such transactions had occurred as of
such date (in the case of such balance sheet) or at the beginning of such period
(in the case of such statements of income), in each case meeting the
requirements of Regulation S-X as applicable to the Parent Borrower for Form S-1
registration statements.
Notwithstanding anything to the contrary contained in this TLB/Bridge Facilities
Commitment Letter, the Fee Letters or the Loan Documents, neither the
commencement nor the completion of the syndication of the TLB/Bridge Facilities,
nor the obtaining of the ratings nor the delivery of the historical and pro
forma financial statements referred to above, shall constitute a condition
precedent to the Closing Date.


The Commitment Parties will manage, in consultation with you (and subject to
your consent rights set forth in the first paragraph of this Section 3), all
aspects of the syndication, including decisions as to the selection of
prospective Lenders to be approached (which may not be Disqualified
Institutions) and when they will be approached, when the Lenders’ commitments
will be accepted, which Lenders will participate, the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. You hereby acknowledge and agree that the Lead Arrangers, in their
capacity as such, will have no responsibility other than to arrange the
syndication as set forth herein.
At the request of the Commitment Parties, you agree to assist in the preparation
of a version of each Confidential Information Memorandum or other Information
Materials (a “Public Version”) consisting exclusively of information with
respect to you and your subsidiaries, the Target and the Acquisition that is
either publicly available or not material with respect to you and your
subsidiaries, the Target, any of your or their respective securities or the
Acquisition for purposes of United States federal and state securities laws
(such information, “Non-MNPI”). Such Public Versions, together with any other
information prepared by you or the Target or your subsidiaries or
representatives and conspicuously marked “Public” (collectively, the “Public
Information”), which at a minimum means that the word “Public” will appear
prominently on the first page of any such information, may be distributed by us
to prospective Lenders who have advised us that they wish to receive only
Non-MNPI (“Public Side Lenders”), and you shall be deemed to have authorized the
Public Side Lenders to treat such Public Information as containing Non-MNPI. You
acknowledge and agree that, in addition to Public Information and except to the
extent you promptly notify us to the contrary and provided that you shall have
been given a reasonable opportunity to review such documents and comply with the
U.S. Securities and Exchange Commission disclosure requirements, (a) drafts and
final definitive documentation with respect to the TLB/Bridge Facilities, (b)
administrative materials prepared by the Commitment Parties for prospective
Lenders (such as a lender meeting invitation, allocations and funding and
closing memoranda) and (c) notifications of changes in the terms of the
TLB/Bridge Facilities may be distributed to Public Side Lenders. You acknowledge
that Commitment Party public-side employees and representatives who are
publishing debt analysts may participate in any public meetings held pursuant to

5

--------------------------------------------------------------------------------

 

clause (D) of the second preceding paragraph; provided that such analysts shall
not publish any information obtained from any such public meetings (i) until the
syndication of the TLB/Bridge Facilities has been completed upon the making of
allocations by the Lead Arrangers and the Lead Arrangers freeing the TLB/Bridge
Facilities to trade or (ii) in violation of any confidentiality agreement
between you and the relevant Commitment Party.
In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver to us a customary authorization letter authorizing
such distribution and, in the case of any Public Version thereof, representing
that it only contains Non-MNPI. Each Confidential Information Memorandum will be
accompanied by a disclaimer exculpating you and us with respect to any use
thereof and of any related Information Materials by the recipients thereof. All
Information (as defined below), Projections and other materials not specifically
identified as Public Information shall be treated as suitable only for posting
to private Lenders.
4.
Information

You hereby represent and warrant that (with respect to any information relating
to either Rothsay or the Target, to your knowledge) (a) all written information
(including all Information Materials) concerning you, Rothsay, the Target and
your subsidiaries, other than the Projections, other forward looking information
and information of a general economic or industry specific nature that has been
or will be made available to us by you or any of your representatives on your
behalf in connection with the transactions contemplated hereby (the
“Information”), when taken as a whole, does not or will not, when furnished to
us, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(giving effect to all supplements thereto) and (b) the financial projections and
other forward looking information originated by the Parent Borrower that have
been or will be made available to us by you or any of your representatives in
connection with the transactions contemplated hereby (the “Projections”) have
been or will be prepared in good faith based upon assumptions believed by you to
be reasonable at the time furnished to us (it being recognized by the Commitment
Parties that such Projections are not to be viewed as facts and are subject to
significant uncertainties and contingencies many of which are beyond your
control, that no assurance can be given that any particular Projections will be
realized, that actual results during the period or periods covered by any such
Projections may differ from the projected results, and such differences may be
material). You agree that if, at any time during the Syndication Period, you
become aware that any representation in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being
furnished, and any such representation were being made, at such time, then you
will (or, with respect to the Information and Projections relating to either
Rothsay or the Target, will use your commercially reasonable efforts to)
promptly supplement the Information and the Projections so that (with respect to
Information and Projections relating to either Rothsay or the Target, to your
knowledge) such representations would be correct, in all material respects,
under those circumstances; provided, that any such supplementation shall cure
any breach of such representations. You understand that in arranging and
syndicating the TLB/Bridge Facilities we may use and rely on the Information and
Projections without independent verification thereof. Notwithstanding anything
to the contrary contained in this TLB/Bridge Facilities Commitment Letter or the
Fee Letters, none of the making of any representation under this Section 4, any
supplement thereto, or the accuracy of any such representation shall constitute
a condition precedent to the availability and initial funding of the TLB/Bridge
Facilities on the Closing Date.

6

--------------------------------------------------------------------------------

 

5.
Fees

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the TLB/Bridge Facilities Fee Letter dated the date hereof and delivered
herewith with respect to the TLB/Bridge Facilities (the “TLB/Bridge Facilities
Fee Letter”), in the Senior Secured Facilities Administrative Agency Fee Letter
dated the date hereof and delivered herewith with respect to the Senior Secured
Facilities (the “Senior Secured Facilities Administrative Agency Fee Letter”)
and in the Bridge Facility Administrative Agency Fee Letter dated the date
hereof and delivered herewith with respect to the Bridge Facility (the “Bridge
Facility Administrative Agency Fee Letter”, and collectively with the TLB/Bridge
Facilities Fee Letter and the Senior Secured Facilities Administrative Agency
Fee Letter, the “Fee Letters”), in each case, on the terms and subject to the
conditions set forth therein.
6.
Conditions

Each Commitment Party’s commitments and agreements hereunder (a) with respect to
the Term Loan B Facility are subject only to the conditions set forth in the
Senior Secured Credit Agreement relating to the Term Loan B Facility and (b)
with respect to the Bridge Facility are subject only to the conditions set forth
in the Bridge Credit Agreement, and in each case, upon satisfaction (or waiver
by the Commitment Parties) of such applicable conditions, the Commitment Parties
shall provide, or cause to be provided, the initial funding of the Term Loan B
Facility and the Bridge Facility, as applicable; it being understood that there
are no conditions (implied or otherwise, including compliance with the terms of
this TLB/Bridge Facilities Commitment Letter, the Fee Letters and/or the Loan
Documents (as defined in each of the Credit Agreements, the “Loan Documents”) to
the commitments hereunder other than those that are expressly stated in each
Credit Agreement.
For the avoidance of doubt, the Commitment Parties hereby agree to execute and
deliver the Loan Documents to which they are a party within one business day
following the request by the Parent Borrower to do so (which request shall not
be given by the Parent Borrower before the date that is 7 days prior to the
anticipated Vion Acquisition Closing Date unless otherwise agreed between the
Commitment Parties and the Parent Borrower), subject to the satisfaction or
waiver (by the Commitment Parties) of the conditions precedent set forth in
Section 4.01 of the Senior Secured Credit Agreement and Bridge Credit Agreement,
as applicable.
7.
Indemnification and Expenses

You agree (a) to indemnify and hold harmless the Commitment Parties, their
respective affiliates and their respective directors, officers and employees
(each, an “indemnified person”) from and against any and all losses, claims,
damages and liabilities to which any such indemnified person may become subject
arising out of or in connection with this TLB/Bridge Facilities Commitment
Letter, the Fee Letters, the TLB/Bridge Facilities, the use of the proceeds
thereof or the Acquisition and the Transactions or any claim, litigation,
investigation or proceeding relating to any of the foregoing (a “Proceeding”),
regardless of whether any indemnified person is a party thereto or, whether or
not such Proceedings are brought by you, your equity holders, subsidiaries,
creditors or any other person, and to reimburse each indemnified person within
30 days of a written demand (together with backup documentation supporting such
reimbursement request) for any reasonable and documented legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing by one counsel to such indemnified persons, taken as a
whole, and, if reasonably necessary, of one local counsel in any relevant
material jurisdiction to all such persons, taken as a whole (and, in the case of
an actual or perceived conflict of interest where the indemnified person
affected by such conflict informs you of such conflict and thereafter, after
receipt of your consent (which consent shall not be unreasonably withheld or

7

--------------------------------------------------------------------------------

 

delayed), retains its own counsel, of another firm of counsel (or if applicable
one local counsel in any relevant material jurisdiction) for such affected
indemnified person); provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found by a final, nonappealable judgment of a
court of competent jurisdiction to arise from (i) the willful misconduct, bad
faith or gross negligence of, or material breach of this TLB/Bridge Facilities
Commitment Letter, the Fee Letters or the Loan Documents by, such indemnified
person or its affiliates, directors, officers or employees (collectively, the
“Related Parties”) or (ii) disputes solely among indemnified persons (other than
as a Lead Arranger of or an agent under a TLB/Bridge Facility acting in its
capacity as such) and/or the Related Parties and not arising out of any act or
omission of the Parent Borrower, the Seller, the Target or any of your or the
Seller’s subsidiaries and (b) regardless of whether the Closing Date occurs, to
reimburse each Commitment Party and its affiliates within 30 days of written
demand for all reasonable and documented out-of-pocket expenses that have been
invoiced (including due diligence expenses, applicable syndication expenses,
travel expenses, and limited, in the case of legal fees and expenses, to the
reasonable fees, charges and disbursements of one counsel to the Commitment
Parties, taken as a whole, and, if reasonably necessary, of one local counsel in
any relevant material jurisdiction to all such persons, taken as a whole)
incurred in connection with each of the TLB/Bridge Facilities and any related
documentation (including this TLB/Bridge Facilities Commitment Letter and the
Loan Documents). It is further agreed that each Commitment Party shall only have
liability to you (as opposed to any other person) and that each Commitment Party
shall be liable solely in respect of its own commitment to the TLB/Bridge
Facilities on a several, and not joint, basis with any other Commitment Parties.
No indemnified person or any other party hereto shall be liable for any damages
arising from the use by others of Information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such damages are found by a final,
nonappealable judgment of a court of competent jurisdiction to arise from the
gross negligence, bad faith or willful misconduct of, or material breach of this
TLB/Bridge Facilities Commitment Letter, the Fee Letters or the Loan Documents
by, such indemnified person (or any of its Related Parties). None of the
indemnified persons or their affiliates, or you or any of your subsidiaries, or
the respective directors, officers, employees, advisors, and agents of the
foregoing shall be liable for any indirect, special, punitive or consequential
damages in connection with this TLB/Bridge Facilities Commitment Letter, the Fee
Letters, the TLB/Bridge Facilities or the transactions contemplated hereby;
provided that nothing contained in this sentence shall limit your indemnity
obligations to the extent set forth in this Section 7. You shall not be liable
for any settlement of any Proceeding effected without your consent (which
consent shall not be unreasonably withheld or delayed), but if settled with your
written consent, or if there is a final judgment against an indemnified person
in any such Proceeding, you agree to indemnify and hold harmless each
indemnified person in the manner set forth above in this Section 7. You shall
not, without the prior written consent of the affected indemnified person (which
consent shall not be unreasonably withheld or delayed), effect any settlement of
any pending or threatened Proceeding against such indemnified person in respect
of which indemnity has been sought hereunder by such indemnified person unless
such settlement (i) includes an unconditional release of such indemnified person
from all liability or claims that are the subject matter of such Proceeding and
(ii) does not include any statement as to any admission of fault.
Notwithstanding the foregoing, each indemnified person shall be obligated to
refund and return any and all amounts paid by you under this paragraph to such
indemnified person for any such fees, expenses or damages to the extent such
indemnified person is not entitled to payment of such amounts in accordance with
the terms hereof.
8.
Sharing of Information, Absence of Fiduciary Relationship, Affiliate Activities

You acknowledge that each Commitment Party (or an affiliate) is a full service
securities firm and such person may from time to time effect transactions, for
its own or its affiliates’ account or the account of customers, and hold
positions in loans, securities or options on loans or securities of you, the
Seller, the Target, your or their respective affiliates and of other companies
that may be the subject of the

8

--------------------------------------------------------------------------------

 

transactions contemplated by this TLB/Bridge Facilities Commitment Letter. In
addition, each Commitment Party and its affiliates will not use confidential
information obtained from you or your affiliates or on your or their behalf by
virtue of the transactions contemplated hereby in connection with the
performance by such Commitment Party and its affiliates of services for other
companies or persons and the Commitment Party and its affiliates will not
furnish any such information to any of their other customers. You also
acknowledge that the Commitment Parties and their respective affiliates have no
obligation to use in connection with the transactions contemplated hereby, or to
furnish to you, confidential information obtained from other companies or
persons.
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Commitment Parties is intended to be or has
been created in respect of any of the transactions contemplated by this
TLB/Bridge Facilities Commitment Letter, irrespective of whether the Commitment
Parties have advised or are advising you on other matters, (b) the Commitment
Parties, on the one hand, and you, on the other hand, have an arm's length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty to you or your subsidiaries on the part of the
Commitment Parties, (c) you are capable of evaluating and understanding, and you
understand and accept, the terms, risks and conditions of the transactions
contemplated by this TLB/Bridge Facilities Commitment Letter, (d) you have been
advised that the Commitment Parties are engaged in a broad range of transactions
that may involve interests that differ from your interests and that the
Commitment Parties have no obligation to disclose such interests and
transactions to you, (e) you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, (f) each
Commitment Party has been, is, and will be acting solely as a principal and,
except as otherwise expressly agreed in writing by it and the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for you, any of your subsidiaries or any other person or entity and (g) none of
the Commitment Parties has any obligation to you or your subsidiaries with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein or in any other express writing executed and
delivered by such Commitment Party and you or any such affiliate.
9.
Confidentiality

This TLB/Bridge Facilities Commitment Letter is delivered to you on the
understanding that neither this TLB/Bridge Facilities Commitment Letter nor the
Fee Letters nor any of their terms or substance shall be disclosed by you,
directly or indirectly, to any other person except (a) on a confidential basis,
you and your officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors and those of the
Target and the Seller and the Target and the Seller themselves (provided that,
any disclosure of the Fee Letters or their terms or substance to the Target or
the Seller’s officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, independent auditors, agents or other
advisors shall be redacted in respect of the amount of fees set forth therein,
unless the Commitment Parties otherwise consent, which consent shall not be
unreasonably withheld or delayed), (b) in any legal, judicial, administrative
proceeding, compulsory legal process or as otherwise required by applicable law
or regulation or as requested by a governmental authority (in which case you
agree, to the extent permitted by law, to inform us promptly in advance
thereof), (c) to the extent reasonably necessary or advisable in connection with
the exercise of any remedy or enforcement of any right under this TLB/Bridge
Facilities Commitment Letter and/or the Fee Letters, (d) this TLB/Bridge
Facilities Commitment Letter, including the existence and contents hereof (but
not the Fee Letters or the contents thereof other than the existence thereof and
the contents thereof as part of projections, pro forma information and a generic
disclosure of aggregate sources and uses to the extent customary in marketing
materials and other required filings) may be disclosed (i) in any syndication or
other marketing material in connection with the TLB/Bridge Facilities, the
Senior Unsecured Notes and/or the Backstopped Facilities and (ii) in any proxy
statement or similar public filing related to the Acquisition or in connection
with any public filing requirement or request or requirement to disclose to

9

--------------------------------------------------------------------------------

 

any “works council” of similar authority, (e) to potential Additional Initial
Lenders and their officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors on a confidential
basis and (f) the Loan Documents may be disclosed to potential Lenders and to
any rating agency in connection with the Acquisition and the TLB/Bridge
Facilities; provided that the foregoing restrictions shall cease to apply in
respect to the existence and contents of this TLB/Bridge Facilities Commitment
Letter (but not in respect of the Fee Letters and their terms and substance)
after this TLB/Bridge Facilities Commitment Letter has been accepted by you.
The Commitment Parties and their Related Parties shall use all information
received by them in connection with the Acquisition and the related transactions
solely for the purposes of providing the services that are the subject of this
TLB/Bridge Facilities Commitment Letter and shall treat confidentially all such
information and the terms and contents of this TLB/Bridge Facilities Commitment
Letter and the Fee Letters; provided, however, that nothing herein shall prevent
any Commitment Party from disclosing any such information (a) to rating
agencies, (b) to any Lenders or participants or prospective Lenders or
participants, (c) in any legal, judicial, administrative proceeding or
compulsory legal process or as otherwise required by applicable law or
regulations (in which case such Commitment Party shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
regulatory authority having jurisdiction over such Commitment Party or its
affiliates (in which case the Commitment Parties shall, except with respect to
any audit or examination conducted by any governmental bank authority exercising
examination or regulatory authority, promptly notify you (when practicable, in
advance) to the extent permitted by law), (e) to the employees, legal counsel,
independent auditors, professionals and other experts or agents of such
Commitment Party (collectively, “Representatives”) on a reasonable
“need-to-know” basis and who are informed of the confidential nature of such
information and are or have been advised of their obligation to keep information
of this type confidential, (f) to any of its respective affiliates (provided
that any such affiliate is advised of its obligation to retain such information
as confidential, and such Commitment Party shall be responsible for its
affiliates’ compliance with this paragraph) solely in connection with the
Acquisition and any related transactions, (g) to the extent any such information
is or becomes publicly available other than by reason of disclosure by such
Commitment Party, its affiliates or Representatives in breach of this TLB/Bridge
Facilities Commitment Letter and (h) to the extent applicable, for purposes of
establishing a “due diligence” defense; provided that the disclosure of any such
information to any Lenders or prospective Lenders or participants or prospective
participants referred to above shall be made subject to the acknowledgment and
acceptance by such Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and each Commitment Party including, without
limitation, as set forth in any confidential information memorandum or other
marketing materials) in accordance with the standard syndication processes of
such Commitment Party or customary market standards for dissemination of such
type of information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access such confidential
information. Notwithstanding anything in this Section 9 to the contrary, to the
extent any legal counsel, independent auditors, professionals and other experts
or agents of a Commitment Party receives any information in connection with the
Acquisition and the related transactions from a Commitment Party, such legal
counsel, independent auditors, professionals and other experts or agents shall
sign an undertaking that they will treat such information as confidential
(subject to certain customary exceptions) unless there are established and
enforceable codes of professional conduct governing the confidential treatment
of such information so received. The provisions of this paragraph shall
automatically terminate on June 14, 2015.

10

--------------------------------------------------------------------------------

 

10.
Miscellaneous

This TLB/Bridge Facilities Commitment Letter shall not be assignable by you
without the prior written consent of each Commitment Party (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to and does not confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and the indemnified persons
to the extent expressly set forth herein. The Commitment Parties reserve the
right to employ the services of their affiliates in providing services
contemplated hereby and to allocate, in whole or in part, to their affiliates
certain fees payable to the Commitment Parties in such manner as the Commitment
Parties and their affiliates may agree in their sole discretion. This TLB/Bridge
Facilities Commitment Letter may not be amended or waived except by an
instrument in writing signed by you and each Commitment Party. This TLB/Bridge
Facilities Commitment Letter may be executed in any number of counterparts, each
of which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
TLB/Bridge Facilities Commitment Letter by facsimile or electronic transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof. This TLB/Bridge Facilities Commitment Letter and the Fee
Letters are the only agreements that have been entered into among us and you
with respect to the TLB/Bridge Facilities and set forth the entire understanding
of the parties with respect thereto. This TLB/Bridge Facilities Commitment
Letter, and any claim, controversy or dispute arising under or related to this
TLB/Bridge Facilities Commitment Letter, whether in tort, contract (at law or in
equity) or otherwise, shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of New York; provided, that, notwithstanding the preceding
sentence and the governing law provisions of this TLB/Bridge Facilities
Commitment Letter and the Fee Letters, it is understood and agreed that the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement and, in any case, claims or disputes
arising out of any such interpretation or determination or any aspect thereof,
in each case, shall be governed by, and construed and interpreted in accordance
with, the laws of The Netherlands regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.
Each of the parties hereto agrees that this TLB/Bridge Facilities Commitment
Letter is a binding and enforceable agreement with respect to the subject matter
herein, including the obligation to finalize and enter into the Loan Documents
in a form substantially set forth on Exhibits B and C and otherwise in good
faith in a manner consistent with this TLB/Bridge Facilities Commitment Letter,
it being understood and agreed that the commitments provided hereunder are
subject only to those applicable conditions set forth in each Credit Agreement,
as applicable.


You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York over any suit, action or proceeding arising out of or
relating to the Transactions or the other transactions contemplated hereby, this
TLB/Bridge Facilities Commitment Letter or the Fee Letters or the performance of
services hereunder or thereunder; provided, that with respect to any suit,
action or proceeding arising out of or relating to the Acquisition Agreement or
the transactions contemplated hereby and which do not involve claims against us,
the Lenders or our or their affiliates, this sentence shall not override any
jurisdiction provision set forth in the Acquisition Agreement. You and we agree
that service of any process, summons, notice or document by registered mail
addressed to you or us at our respective addresses set forth herein above shall
be effective service of process for any suit, action or proceeding brought in
any such court. You and we hereby irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding has
been brought in any inconvenient forum. You and we hereby irrevocably agree

11

--------------------------------------------------------------------------------

 

to waive trial by jury in any suit, action, proceeding, claim or counterclaim
brought by or on behalf of any party related to or arising out of the
Transactions, this TLB/Bridge Facilities Commitment Letter or the Fee Letters or
the performance of services hereunder or thereunder.


Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Parent Borrower and each Guarantor,
which information includes names, addresses, tax identification numbers and
other information that will allow such Lender to identify the Parent Borrower
and each Guarantor in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for the
Commitment Parties and each Lender.
The indemnification, expense reimbursement, jurisdiction, syndication (including
the information provisions as they relate to syndication) and confidentiality
provisions contained herein shall remain in full force and effect regardless of
whether the Loan Documents shall be executed and delivered and notwithstanding
the termination of this TLB/Bridge Facilities Commitment Letter or the
commitments hereunder; provided that your obligations under this TLB/Bridge
Facilities Commitment Letter (other than your obligations with respect to (a)
assistance to be provided in connection with the syndication thereof which shall
survive only until the expiration of the Syndication Period, (b) confidentiality
of the Fee Letters and the contents thereof and (c) the second paragraph of
Section 8) shall automatically terminate and be superseded by the provisions of
the Loan Documents upon the execution and delivery thereof by the parties
thereto, and you shall automatically be released from all liability in
connection therewith at such time.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this TLB/Bridge Facilities Commitment Letter and the
Fee Letters by returning to us executed counterparts of this TLB/Bridge
Facilities Commitment Letter and the Fee Letters not later than 11:59 p.m., New
York City time, on October 5, 2013. This offer will automatically expire at such
time if we have not received such executed counterparts in accordance with the
preceding sentence. In the event that the initial borrowing under the relevant
Credit Agreement does not occur on or before the Expiration Date, then the
commitment of each Initial Lender hereunder with respect to the Term B Facility
and/or Bridge Facility, as applicable, shall automatically terminate unless we
shall, in our discretion, agree to an extension; provided that the termination
of any commitment pursuant to this sentence does not prejudice your or our
rights and remedies in respect of any breach of this TLB/Bridge Facilities
Commitment Letter. “Expiration Date” means the earliest of (a) the date that is
six months after the date hereof, (b) the date of the closing of the Acquisition
(x) in the case of the Term Loan B Facility, without the use of the Term Loan B
Facility, or (y) in the case of the Bridge Facility, without the use of the
Bridge Facility and (c) your termination, or the due and valid termination by
the Seller or the Target, of the Acquisition Agreement prior to the closing of
the Acquisition.


[Signature pages to follow]

12

--------------------------------------------------------------------------------






We are pleased to have been given the opportunity to assist you in connection
with this important financing.
Very truly yours,
JPMORGAN CHASE BANK, N.A.
By:
/s/ Gregory T. Martin
Name: Gregory T. Martin
Title: Vice President





J.P. MORGAN SECURITIES LLC
By:
/s/ Jennifer Bishop
Name: Jennifer Bishop
Title: Managing Director






Commitment Letter Signature Page

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA
By:
/s/ Charles D. Johnston
Name: Charles D. Johnston
Title: Authorized Signatory




Commitment Letter Signature Page

--------------------------------------------------------------------------------






BANK OF MONTREAL
By:
/s/ Eric A. Schubert
Name: Eric A. Schubert
Title: Managing Director




Commitment Letter Signature Page

--------------------------------------------------------------------------------








Accepted and agreed to as of the date first written above:
DARLING INTERNATIONAL INC.


 
By:
/s/ Brad Phillips
 
Name: Brad Phillips
 
Title: VP - Treasurer
 






TLB/Bridge Facilities Commitment Letter Signature Page